Schaeffer, P. J.,
These are three appeals by Charles P. Rothermel, a resident and taxpayer of Greenwich Township, this county, from the accounts of the supervisors of said township and the report of the auditors confirming said accounts for the years 1919-1920, 1921-1922 and 1922-1923.
The specific items to which the appellant excepts are those claiming and allowing credit each year for salary paid to the secretary and treasurer of the Board of Supervisors. In each instance these credits allowed are for salaries paid to the secretary equal to 2 per centum of the money paid out by the treasurer and for a like amount paid as salary to the treasurer.
The Act of July 14, 1917, § 286, P. L. 840, which governs the case at hand, is as follows:
“Section 286.' The township treasurer of townships of second class shall receive, as- compensation for his services, a certain percentage on all moneys received and paid by him, which rate shall be settled by the supervisors of the township, with the approbation of the township auditors.
“In no case shall the combined amount paid to the secretary and treasurer exceed 2 per centum of the money paid out by the treasurer, except when the amount would be less than ten dollars ($10.00).”
This statutory provision is clear and unambiguous. It means just what it says: In re Manor Township Auditor’s Report, 37 Lanc. Law Rev. 167. We must assume that the supervisors, with the approbation of the auditors, fixed the salaries of both secretary and treasurer at 2 per centum each of the amount paid out by the treasurer. That is clearly in violation of the statute, but does indicate that the supervisors and auditors intended that the salary of the secretary and of the treasurer should be equal in amount. Accordingly, a salary equal to 1 per centum of the moneys paid out by the treasurer will be allowed to each.
And now, to wit, Nov. 12, 1927, the appeals in each of the above cases are sustained, and the secretary and the treasurer are surcharged a sum equal to one-half the salaries received by each, to wit, the sum of $89.12 each for the year 1919-1920, the sum of $126.46 each for the year 1921-1922, and the sum of $89.51 each for the year 1922-1923.
From Charles K. Derr, Reading, Pa.